Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This case is being examined in Art Unit 3649. Please do not hesitate to contact Examiner Amy Weisberg at 571-270-5500 if you have any questions regarding this correspondence and/or replying. 
	Please note that since there are joint inventors in this case, all inventors must sign any patent application correspondence being filed with the USPTO and all inventors must be present during an interview. If this requirement poses a problem, examiner suggests filling out form PTO/AIA /81, which can be found online at http://www.uspto.gov/forms/aia_forms.jsp.
This form is to be used by pro se inventors to appoint one or more of the joint inventors as having power of attorney in the application file. Pro se means prosecuting the application without a patent practitioner (patent attorney or patent agent). This power of attorney permits the appointed inventor(s) to sign all correspondence on behalf of all of the inventors. If no power of attorney is given to one or more of the joint inventors, then all of the joint inventors who are the applicant for patent must sign patent application correspondence being filed with the USPTO.

Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. While an applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice.  To assist applicants in 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 13-14, and 16-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Sachs 2020/0391021.

Regarding claims 1-4, 8, 13-14, and 16-17, Sachs teaches a muscle stimulation device comprising a skin patch (12) with sensors (14) for detecting physical parameters of a patient [0111].  The components include stimulator (11), processor (13), and patient interface (16).  There are a plurality of electrodes (34a, 34b, 36) [0116-0118].  Signal processing units (28) performs various functions see [0137-0138].  Control unit (24) may drive various waveform stimulations.  Switches control signals to electrode sets [0149-0151] and the stimulation can be altered/varied [0152].  The signal/stimulation provided is customized based on the measured response.  Sachs teaches using the device to monitor various muscle properties.  
	Regarding claim 4, this claim is being given its broadest reasonable interpretation.  An electrode may be locked (adhered via patch) or unlocked (removed).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sachs 2020/0391021
 as applied to claim 1 above, and further in view of Sargent US 2019/0192078.

Regarding claim 9-10, Sachs teaches a system of claim 1 however fails to teach a gel dispenser configured to dispense gel at a location between the first set of electrodes and an epidermis of the subject.  
	Sargent teaches a gel dispenser to dispense gel between a patient’s skin and the sensor.  Sargent teaches it may be continuously dispensed [0145] (selected frequency of time). 
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the gel dispenser as taught by Sargent, as Sargent teaches the dispenser optimizes electrical contact of the sensor to the user [0135-0140].

Allowable Subject Matter
Claims 5-7, 11-12, 15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application, they are presented to applicant for consideration: 

1. A system comprising: 
 	a first set of electrodes disposed in a first region corresponding to a set of a plurality of muscle fascicles of a subject; 
 	a second set of electrodes disposed in the first region corresponding to the set of the plurality of muscle fascicles; 
 	a stimulation device configured to: 
 	 	transmit a first signal to a first electrode of the first set of electrodes; and 
 		transmit a second signal to a second electrode of the first set of electrodes, the second signal having less power than the first signal; 
 	a sensing device configured to detect a first response signal using a first detecting electrode in response to transmission of the first signal and the second signal; and 
 	a processor configured to determine at least one feature of a first muscle fascicle among the set of the plurality of muscle fascicles based on the first response signal; 
 	a locking sub-system comprising: 
 		a first track, and 
 		a second track opposing the first track, 
 	 	a handle configured to engage with the second track to adjust a position of the second track relative to the first track,
 		wherein the second track is configured to move toward the first track to transition the first electrode in the locked state between the first track and the second track. 

13. A method comprising:  
 	41transmitting a first signal to a first electrode of a first set of electrodes, the first electrode disposed proximate to a first muscle fascicle; 
 	transmitting a second signal to a second electrode of the first set of electrodes, the second electrode disposed proximate to a set of additional muscle fascicles adjacent to the first muscle fascicle, wherein the second signal has less power than the first signal; 
 	detecting, using a second set of electrodes, a first response signal in response to transmission of the first signal and the second signal; 
 	detecting, using the second set of electrodes, a second response signal in response to transmission of the first signal and the second signal; 
 	receiving a reference signal from a reference electrode disposed in a region other than where the muscle fascicles are located, wherein determining the first feature of the muscle fascicle comprises determining the at least one feature based on the reference signal, the first response signal, and the second response signal and 
 	determining, by a processor, a first feature of the muscle fascicle based at least in part on the first response signal, the second response signal, and the reference signal.
 	a locking sub-system comprising: 
 		a first track, and  
 		42a second track opposing the first track, 
		a handle configured to engage with the second track to adjust a position of the second track relative to the first track,
 		wherein the second track is configured to move toward the first track to transition the first electrode in the locked state between the first track and the second track.


Conclusion:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Prior art may be accessed using: http://patft.uspto.gov/ and http://appft.uspto.gov/netahtml/PTO/search-bool.html
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Label each page of the reply with the application number.
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        1/17/22